                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   ,EASTERN DIVISION
                                  CASE NO.: 4:18-cv-151-D


MICHAEL SOLOMITO,

                                      Plaintiff,

                  vs.                                   CONSENT CONFIDENTIALITY
                                                                 ORDER
                             '
BSH HOME APPLIANCES
CORPORATION,

                                    Defendant.


     , Whereas, the parties to this Consent Confidentiality Order ("parties"), have stipulated

that certain discovery material is and should be treated as confidential, and have agreed to the

terms of this order; accordingly, it is ORDERED:

       1.         Scope.     All documents produced in the course of discovery, all responses to

discovery requests and all deposition testimony and deposition exhibits and any other materials

which may be subject to discovery (hereinafter collectively "documents") shall be subject to this

Order concerning confidential information as set forth below.

       2.         Form and Timing of Designation.            Confidential documents shall be so

designated by placing or affixing the word "CONFIDENTIAL" on the document in a manner

which will      no~   interfere with the legibility of the document and which will permit complete

removal of the Confidential designation. Documents shall be designated CONFIDENTIAL prior

to, or contemporaneously with, the production or disclosure of the documents. Inadvertent or

unintentional production of documents without prior designation as confidential shall not be
            ~                                                                          '



deemed a waiver, in whole or in part, of the right to designate documents as confidential as

otherwise allowed by this Order.
       3.      Documents Which May be Designated Confidential. Any party may designate

documents as confidential but only after review of the documents by an attorney 1 who has, in

good faith, determined that the documents contain information protected from disclosure by

statµte, sensitive personal information, trade secrets, or confidential research, development, or

commercial information. The certification shall be made concurrently with the disclosure of the

documents, using the form attached hereto at Attachment A which shall be executed subject to

the standards of Rule 11 of the Federal Rules of Civil Procedure. Information or documents

which are available in the public sector may not be designated as confidential.

       4.      Depositions.     Portions of depositions shall be deemed confidential only if

designated as such when the deposition is taken or within seven business days after receipt of the

transcript. Such designation shall be specific as to the portions to be protected.

       5.      Protection of Confidential Material.

       a.      General Protections. Documents designated CONFIDENTIAL under this Order

       shall not be used or d~sclosed by the parties or counsel for the parties or any other persons

       identified below· (if 5.b.) for any purposes whatsoever other than preparing for and

       conducting the litigation in which the documents were disclosed (including any appeal of

       that litigation). The parties shall not disclose documents designated as confidential to

       putative class members not named as plaintiffs in putative class litigation unless and until

       one or more classes have been certified.

       b.      Limited Third Party Disclosures. The parties and counsel for the parties shall

       not disclose or permit the disclosure of any documents designated CONFIDENTIAL

1
  The attorney who reviews the documents and certifies them to be CONFIDENTIAL must be
admitted to the Bar of at least one state but need not be admitted to practice in the Eastern
District of North Carolina and need not apply for pro hac vice admission. By signing the
certification, counsel submits to the jurisdiction of this court in regard to the certification.

                                                  2
       under the terms of this Order to any other person or entity except as set forth in

       subparagraphs (1)-(5) below, and then only after the person to whom disclosure is to be

       made has executed an acknowledgment (in the form set forth at Attachment B hereto),

       that he or she has read and understands the terms of this Order and is bound by it. Subject

       to these requirements, the following categories of persons may be allowed to review

       documents which have been designated CONFIDENTIAL pursuant to this Order:

              (1)     counsel and employees of counsel for the parties who have responsibility

              for the preparation and trial of the lawsuit;

              (2)     parties and employees of a party to this Order but only to the extent

              counsel shall certify that the specifically named individual party or employee's

              assistance is necessary to the conduct of the litigation in which the information is

              disclosed2 ;

              (3)     court reporters engaged for depositions and those persons, if any,

              specifically engaged for the limited purpose of making photocopies of documents;

              (4)     consultants, investigators, or experts (hereinafter referred to collectively as

              "experts") employed by the parties or counsel for the parties to assist in the

              preparation and trial of the lawsuit; and

              (5)     other persons only upon consent of the producing party or upon order of

              the court and on such conditions as are agreed to or ordered.

       c.     Control of Documents.       Counsel for the parties shall take reasonable efforts to

       prevent unauthorized disclosure of documents designated as Confidential pursuant to the

2
  At or prior to the time such party or employee completes his or her acknowledgment of review
of this Order and agreement to be bound by it (Attachment B hereto), counsel shall complete a
certification in the form shown at Attachment C hereto. Counsel shall retain the certification
together with the form signed by the party or employee.

                                                 3
       terms of this order.     Counsel shall maintain a record of those persons, including

       employees of counsel, who have reviewed or been given access to the documents along

       with the originals of the forms signed by those persons acknowledging their obligations

       under this Order.

       d.      Copies. All copies, duplicates, extracts, summaries or descriptions (hereinafter

       referred to collectively as "copies"), of documents designated as Confidential under this

       Order or any portion of such a document, shall be immediately affixed with the

       designation "CONFIDENTIAL" if the word does not already appear on the copy. All

       such copies shall be afforded the full protection of this Order.

       6.      Filing of Confidential Materials. Before filing any information that has been ,

designated "CONFIDENTIAL INFORMATION" with the Court, or any pleadings, motions or

other papers that disclose any such information, counsel shall confer with counsel for the party

that produced the information so designated about how it should be filed.         rn the   party that

produced the information so designated desires that the materials be filed under seal, then the

filing party shall file the materials in accordance with Local Civil Rule 79.2, EDNC, with notice

served upon the producing party. The filing of the   mat~rials   under seal shall not be binding on

the Court, however. Within 10 days of sei:vice of such notice, the party desiring that the materials

be maintained under seal shall file with the Court a Motion to Seal and supporting memorandum

of law specifying the interests which would be served by restricting yublic access to the

information, as set forth in Paragraph 7. The party that initially filed the materials need not file

any such Motion to Seal or otherwise defend another party's desire that the materials remain

sealed. The Court will grant the Motion to Seal only after providing adequate notice to the public

and opportunity for interested parties to object, after carefully weighing the interests advanced by

the movant and those interests favoring public access to judicial 'documents and records, and
                                                 4
upon finding that the interests advanced by the movant override any common law or

constitutional right of public access which may attach to the information. Documents submitted

under seal in accordance with this paragraph will remain under seal pending the Court's ruling. If

the party desiring that the information be maintained under seal does not timely file a Motion to

Seal, then the materials will be deemed unsealed', without need for order of the Court.

        7. Motion to Seal. Each time a party seeks to file confidential materials under seal, the

party must accompany the request with a motion to seal. The motion to seal may be filed without

a supporting memorandum only if the filing party can cite a statute, rule, standing order or court

order that requires the filing to be sealed. Absent such authority, the filing party must submit a

supporting memorandum that specifies: (i) The exact document or item, or portions thereof, for -.

which the filing under seal is requested; (ii) How such request to seal overcomes the common

law or the First Amendment presumption to access; (iii) The specific qualities of the material at

issue which justify sealing such material, taking into account the balance of competing interest in

access; (iv) The reasons why alternatives to sealing are inadequate; and (iv) Whether there      ~s


consent to the motion.

       · 8.    Greater Protection of Specific Documents. No party may withhold information

from discovery on the ground that it requires protection greater than that afforded by this Order

unless the party moves for an Order providing such special protection.

        9.     Challenges to Designation as Confidential. Any CONFIDENTIAL designation

is subject to challenge.   The following procedures shall apply to any such challenge.

        a.     The burden of proving the necessity of a Confidential designation remains with

        the party asserting confidentiality.

        b.     A party who contends that .documents designated CONFIDENTIAL are not

        entitled to confidential treatment shall give written notice to the party who affixed the
                                                 5
designation of the specific basis for the challenge. The party who so designated the

documents shall have' fifteen ( 15) days from service of the written notice to determine if

the dispute can be resolved without judicial intervention and, if not, to move for an Order

confirming the Confidential designation.

c.     Notwithstanding any challenge to the designation of documents as confidential,

all material previously designated CONFIDENTIAL shall continue to be treated as

subject to the full protections of this Order until one of the following occurs:

       (1)     the party who claims that the documents are confidential withdraws such

       designation in writing;

       (2)     the party who claims that the documents are confidential fails to move

       timely for an Order designating the documents as confidential as set forth

       in paragraph 9.b. above; or

       (3)     the court rules that the documents should no longer be designated as

       confidential information.

d.     Challenges to the confidentiality of documents may be made 1at any time and are

not waived by the failure to raise the challenge at the time of initial disclosure or

designation.

10.    Treatment on Conclusion of Litigation.

a.     Order Remains in Effect. All provisions of this Order restricting the use of

documents designated CONFIDENTIAL shall continue to be binding after the conclusion

of the litigation unless otherwise agreed or ordered.

b.     Return of CONFIDENTIAL Documents.                 Within thirty (30) days after the

conclusion of the litigation, including conclusion of any appeal, all documents treated as

confidential under this Order, including copies as defined above (iJ5.d.) shall be returned
                                           6
       to the producing party unless: ( 1) the document has been entered as evidence or filed

       (unless introduced or filed under seal); (2) the parties stipulate to destruction in lieu of

       return; or (3) as to documents containing the notations, summations, or other mental

       impressions of the receiving party, that party elects destruction. Notwithstanding the

       above requirements to return or destroy documents, counsel may retain attorney work

       product including an index which refers or relates to information designated

       CONFIDENTIAL so long as that work product does not duplicate verbatim substantial

       portions of the text of confidential documents.       This work product continues to be

       Confidential under the terms of this Order. An attorney may use his or her work product

       in a subsequent litigation provided that its use does not disclose the confidential

       documents.

       11.     Order Subject to Modification. This Order shall be subject to modification on

motion of any party or any other person wHo may show an adequate interest in the matter to

intervene for purposes of addressing the scope and terms of this Order.. The Order shall not,

however, be modified until the parties shall have been given notice and an opportunity to be

heard on the proposed modification.

       12.     No Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any specific document or item of

info~ation   designated as CONFIDENTIAL by counsel is subject to protection under Rule 26(c)

of the Federal Rules of Civil Procedure or othe,rwise until such time as a document-specific

ruling shall have been made.




                                                7
           13.   Persons Bound. This Order shall take effect when entered and shall be binding

upon: (1) counsel who signed below and their respective law firms; and (2) their respective

clients.



IT IS SO ORDERED.



                                                    United States Magistrate Judge

June ___3___, 2019




                                                8
                                      ATTACHMENT A

                    IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             NEW BERN DIVISION
                            CASE NO.: 4:18-cv-151-D


MICHAEL SOLOMITO,

                                 Plaintiff,

              vs.                                   CERTIFICATION BY COUNSEL OF
                                                    DESIGNATION OF INFORMATION
BSH HOME APPLIANCES                                       AS CONFIDENTIAL
CORPORATION,

                               Defendant.


       Documents produced herewith [whose bates numbers are listed below (or) which are
listed on the attached index] have been marked as CONFIDENTIAL subject to the
Confidentiality Order entered in this action which Order is dated [confidentiality order date].

       By signing below, I am certifying that I have personally reviewed the marked documents
and beli~ve, based on that review, that they are properly subject to protection under the terms of
Paragraph 3 of the Confidentiality Order.

       Check and complete one of the two options below.

       D      I am a member of the Bar of the United States District Court for the Eastern
              District of North Carolina. My District Court Bar number is [District Court Bar
              fil.

       D       I am not a member of the Bar of the United States District Court for the Eastern
               District of North Carolina but am admitted to the bar of one or more states. The
               state in which I conduct the majority of my practice is [state in which I practice
               most] where my Bar number is [that state's Bar #]. I understand that by
               completing this certification I am submitting to the jurisdiction of the United
               States District Court for the Eastern District of North Carolina as to any matter
               relating to this certification.

Date: [date attachment A signed]                           [Signature of Counsel [s/name]J
                                                           Signature of Counsel
                                                           [Printed Name of Counsel [All
                                                           Printed Name of Counsel

                                                9
                                       ATTACHMENT B

                    IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             NEW BERN DIVISION
                            CASE NO.: 4:18-cv-151-D


MICHAEL SOLOMITO,

                                  Plaintiff,

              vs.                                      ACKNOWLEDGMENT OF
                                                        UNDERSTANDING AND
BSH HOME APPLIANCES                                   AGREEMENT TO BE BOUND
CORPORATION,

                               Defendant.


        The undersigned hereby acknowledges that he or she has read the Confidentiality Order
dated [confidentiality order date], in the above captioned action, understands the terms thereof,
and agrees to be bound by such terms. The undersigned submits to the jurisdiction of the United
States District Court for the Eastern District of North Carolina in matters relating to the
Confidentiality Order and understands that the terms of said Order obligate him/her to use
discovery materials designated CONFIDENTIAL solely for the purposes of the above-captioned
action, and not to disclose any such confidential information to any other person, firm or
concern.

        The undersigned acknowledges that violation of the Stipulated Confidentiality Order may
result in penalties for contempt of court.
                                      ('.,


              Name:
              Job Title:
              Employer:
              Business Address:


Date:
                                                          Signature




                                               IO
                                       ATTACHMENT C

                     IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              NEW BERN DIVISION
                             CASE NO.: 4:18-cv-151-D


MICHAEL SOLOMITO,

                                  Plaintiff,

               vs.                                    CERTIFICATION OF COUNSEL OF
                                                        NEED FOR ASSISTANCE OF
BSH HOME APPLIANCES                                         PARTY/EMPLOYEE
CORPORATION,

                                Defendant.


        Pursuant to the Confidentiality Order entered in this action, most particularly the
,provisions of Paragraph 5.b.2., I certify that the assistance of [name of assistant [att CU is
reasonably necessary to the conduct of this litigation and that this assistance requires the
disclosure to this individual of information which has been designated as CONFIDENTIAL.

         I have explained the terms of the Confidentiality Order to the individual named above
and will obtain his or her signature on an "Acknowledgment of Understanding and Agreement to
be Bound" prior to releasing any confidential documents to the named individual and I will
release only such confidential documents as are reasonably necessary to the conduct of the
litigation.

        The individual named above is:

        D      A named party;

        D      An employee of named party [employee of named party]. This employee's job
               title is [employee's job title] and work address is [employee's work address].


Date:
                                                             Signature




                                                 11
